                                         UNITED STATES DISTRICT COURT 
                                        WESTERN DISTRICT OF KENTUCKY 
                                                PADUCAH DIVISION 
                                       CIVIL ACTION NO. 5:18‐CV‐00122‐LLK 
                                                         
TOSHA NICOLE FRANKLIN                                                                                PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                           DEFENDANT 

                                     MEMORANDUM OPINION AND ORDER 

         This matter  is before the  Court on Plaintiff's  complaint seeking judicial review, pursuant  to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Social Security disability 

benefits.    The  fact  and  law  summaries  of  the  parties  are  at  Dockets  #  12  and  13.    The  parties  have 

consented to the jurisdiction of the undersigned Magistrate Judge to determine this case, with any appeal 

lying before the Sixth Circuit Court of Appeals.  (Docket # 11.)  The matter is ripe for determination. 

         Because  Plaintiff’s  arguments  are  unpersuasive  and  the  Administrative  Law  Judge’s  (“ALJ’s”) 

decision is supported by substantial evidence, the Court will AFFIRM the Commissioner’s final decision 

and DISMISS Plaintiff’s complaint. 

                                         Background facts and procedural history 

         Plaintiff  was  born  in  April  1995.    [Administrative  Record  (“AR”)  at  558.]    In  January  2015,  she 

applied for supplemental security income benefits and child’s disability insurance benefits, alleging she 

became  disabled  before  age  22.    [AR  at  14.]    She  alleges  disability  solely  due  to  mental  impairments 

(affective disorder, anxiety disorder, post‐traumatic stress disorder).  [AR at 17.]   

         In  May  2015,  Plaintiff  was  examined  at  the  request  of  the  Commissioner  by  licensed  clinical 

psychologist  Lisa  M.  King,  Psy.D.  (Doctor  of  Psychology),  HSP  (Health  Service  Provider).    Among  other 

things,  Dr.  King  made  a  “provisional”  finding  that  Plaintiff  would  be  markedly  limited  in  her  ability  to 

sustain attention and concentration for even simple, repetitive tasks.  [AR at 560.]  Dr. King “suspected 

poor effort” and indicated a need to “rule out malingering.”  [Id.] 

                                                           1 
 
         In  June  and  September  2015,  in  light  of  Dr.  King’s  findings  and  the  record  as  a  whole,  the 

Commissioner’s non‐examining consultants Tonya Gonzalez, Psy.D., and Alex Guerrero, M.D., found no 

more than moderate limitation in any functional area.  [AR at 74‐78, 103‐08.] 

         In June 2017, Plaintiff’s treating psychiatrist John Sallee, M.D., completed the standard mental 

assessment form, finding that Plaintiff is no more than moderately limited in all 20 categories.  [AR at 848‐

49.] 

         In July 2017, Plaintiff’s therapist at Four Rivers Behavioral Health, Christine Vigil, LPCA (Licensed 

Professional  Counseling  Association)  completed  the  same  mental  assessment  form.    [AR  at  872‐73.]  

Unlike Dr. Sallee, who found no more than moderate limitation, Ms. Vigil found that Plaintiff is extremely 

limited in 4 areas, markedly limited in 7 areas, moderately limited in 8 areas, and slightly limited in only 1 

area (ability to be aware of normal hazards and take appropriate precautions).  [Id.] 

         In  her  written  decision,  the  ALJ  found  that  Plaintiff  has  no  vocationally  significant  physical 

limitation but has the following mental limitations: 

        … [Plaintiff] is limited to understanding, remembering and carrying out simple one to two step 
        instructions.  She can sustain concentration, persistence and pace for two‐hour segments of time 
        for an eight‐hour workday.  She needs to avoid work that is production or quota‐rated.  Changes 
        in the workplace should be rare or gradually introduced.  She can have occasionally contact with 
        coworkers and supervisors, but no contact with the public. 
         
[AR at 18.] 

         In  making  the  above  mental  residual  functional  capacity  (RFC)  determination,  the  ALJ  gave  no 

weight to Dr. King’s opinion in light of Plaintiff’s “failure to fully cooperate and put forth sufficient effort 

to  interpret  the  assessment  results.”    [AR  at  24.]    The  ALJ  gave  great  weight  to  the  opinions  of  Drs. 

Gonzalez  and  Guerrero.    [AR  at  23.]    The  ALJ  gave  great  weight  to  Dr.  Sallee’s  opinion  because  it  was 

“consistent with his treatment notes reflecting a positive response to medication management.”  [Id.]  The 

ALJ gave little weight to Ms. Vigil’s findings because they were “greater than can be supported by the 

treatment  notes  from  Four  Rivers  as  well  as  those  of  Dr.  Sallee”  and  they  were  “not  consistent  with 


                                                           2 
 
[Plaintiff’s]  positive  response  to  treatment  and  her  ability  to  regain  custody  of  and  care  for  her  three 

young children.”  [Id.] 

         At the administrative hearing, the ALJ presented two hypothetical questions to a vocational expert 

(VE).    The  first  hypothetical  contemplated  an  individual  of  Plaintiff’s  age,  education,  and  prior  work 

experience, with the above mental RFC.  The VE testified that the individual could perform a significant 

number of jobs in the national economy such as bundle clerk, dryer attendant, and factory helper.  [AR at 

65‐66.]  Specifically, the VE testified that the job of bundle clerk is listed in the Dictionary of Occupational 

Titles (DOT) at 361‐687‐022 and there are 58,000 compatible bundle clerk jobs in the national economy; 

dryer attendant is DOT 581‐686‐018 and there are 22,000 compatible jobs; factory helper is DOT 520.687‐

022  and  there  are  35,000  compatible  jobs.    [AR  at  65‐66.]    The  second  hypothetical  contemplated  an 

individual would be expected to “miss two days a month [of work] to deal with symptoms and treatment.”  

[AR  at  66.]    The  VE  testified  that  “normally  that  [rate  of  absenteeism]  would  preclude  all  work  in  the 

national economy.”  [Id.] 

                                                        First Argument 

         Plaintiff  makes  two  arguments.    As  indicated  above,  the  ALJ  adopted  as  controlling  the  first 

hypothetical, which incorporated the ALJ’s mental RFC findings.  [AR at 65‐66.]  Among other things, the 

first hypothetical contemplated that the individual “cannot work at a production or quota rate.”  [AR at 

65.]    Plaintiff’s  first  argument  is  that  “a  review  of  the  DOT  [i.e.,  Dictionary  of  Occupational  Titles] 

description of jobs identified by the vocational expert [in response to the first hypothetical, i.e., bundle 

clerk, dryer attendant, factory helper] appear to represent production type quota jobs.”  (Docket # 12 at 

12.)    In  support  of  her  argument,  Plaintiff  appends  to  her  fact  and  law  summary  copies  of  vocational 

information from the DOT and Occupational Information Network (O*NET) concerning the jobs.  (Dockets 

# 12‐1, 12‐2, 12‐3).   




                                                           3 
 
         The  jobs  of  bundle  clerk  and  dryer  attendant  apparently  do  not  require  significant  work  at  a 

production or quota rate.  In Scott v. Comm’r, No. 1:10 CV 0061, 2011 WL 720198 (N.D. Ohio Jan. 25, 

2011), the Court rejected Scott’s argument that the job of bundle clerk requires any significant production 

expectancy: 

         [The] job requires a markedly low aptitude ability for performing repetitive or short cycle work.  
         In other words, when a task is completed or production needs are adjusted, the employee moves 
         on to another task or is reassigned another task within the same occupational group arrangement.  
         There is no requirement of any production expectancy affiliated with [the job].  
          
Id. at *9.  In Burnett v. Comm’r, No. 2:16‐1637‐MGL‐MBG, 2017 WL 3835843 (D.S.C. Aug. 3, 2017), the 

Court noted that the job of dryer attendant requires “no fast‐paced production deadlines.”  Id. at *10.   

         To  the  extent  some  bundle  clerk,  dryer  attendant,  and  factory  helper  positions  do  require 

significant work at a production or quota rate, the VE testified that his testimony was consistent with the 

DOT.  [AR at 66.]  Therefore, one may reasonably assume that the VE identified a reduced number of jobs 

in the national economy, which were compatible with the first hypothetical. 

                                                       Second Argument  

         As  noted  above,  the  ALJ  gave  great  weight  to  Dr.  Sallee’s  opinion,  little  weight  to  Ms.  Vigil’s 

opinion,  and  no  weight  to  Dr.  King’s  opinion.    [AR  at  23‐24.]    The  ALJ  adopted  as  controlling  the  first 

hypothetical,  which  incorporated  the  ALJ’s  RFC  findings.    [AR  at  65‐66.]    The  ALJ  rejected  the  second 

hypothetical, which contemplated a disabling rate of absenteeism.  [AR at 65‐66.]   

         Plaintiff’s second and final argument is that the ALJ’s preference for the first hypothetical lacked 

an adequate basis in terms of supporting medical evidence:   

        This [second, disabling] hypothetical more closely approached the impact of limitations opined by 
        Dr. Sallee, the therapist [Ms. Vigil] and consultant Dr. King.  The ALJ simply concluded on her own, 
        without  the  help  of  a  medical  expert  at  the  hearing,  that  the  more  restrictive  opinions  were 
        inconsistent with the record as a whole.  By making such a finding the ALJ is putting her self in the 
        position  of  a  medical  expert  and  not  just  a  fact  finder.    Her  findings  must  be  supported  by 
        substantial evidence, and not manufactured on her own.  This is not appropriate and the decision 
        of the ALJ should be reversed for this reason. 
         
(Docket # 12 at 11‐12.) 

                                                            4 
 
            The argument is unpersuasive for two reasons.  First, neither Dr. Sallee, nor Ms. Vigil, nor Dr. King 

indicated  that  Plaintiff  would  require  a  disabling  rate  of  absenteeism.    Second,  the  ALJ  did  not  need 

medical expert testimony to justify preferring the opinion of a treating psychiatrist, Dr. Sallee, to that of 

a  treating  therapist,  Ms.  Vigil.    This  is  because  a  treating  physician’s  medical  opinion  is  entitled  to 

controlling  or  great  weight  if  it  is  “well‐supported  by  medically  acceptable  clinical  and  laboratory 

diagnostic techniques and is not inconsistent with the other substantial evidence in your case record.”  20 

C.F.R. § 404.1527(c)(2).   In contrast, an “LPCA [therapist] is not an acceptable medical source within the 

definition set forth by the regulations.”  Stanley v. Comm’r, No. 4:14CV‐00080‐HBB, 2015 WL 1980237, at 

*9 (W.D. Ky. April 30, 2015) (referencing 20 C.F.R. § 404.1513(a)).  An LPCA “falls into the category of 

‘other sources’ which are not entitled to the same controlling weight or deference to which the opinions 

of acceptable medical sources are normally entitled.”  Id. (citing Smith v. Comm'r, 482 F.3d 873, 876 (6th 

Cir. 2007)).  

                                                            Order 

            Because Plaintiff’s arguments are unpersuasive and the ALJ’s decision is supported by substantial 

evidence, the Commissioner’s final decision is hereby AFFIRMED and Plaintiff’s complaint is DISMISSED. 

    March 11, 2019




                                                          5 
 
